Appeal from the denial of a writ of error coram nobis. County Court, Chemung County. Defendant’s motion for a writ of error coram nobis has been denied without a hearing. The basis of the application is that defendant’s assigned counsel had assured him he would receive a suspended sentence; but that on April 7,1959 the Judge actually sentenced defendant to Elmira Reformatory. He also alleges that his assigned lawyer was incompetent. No ease requiring a trial is made out; the assurance of a suspended sentence is not attributed to the Judge or the prosecutor; nor has any fair showing of lack of skill or professional care been made as to assigned counsel who appeared three times in court with defendant and who is a lawyer of standing and ability at the Bar. Order unanimously affirmed. Present — Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, J.